UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Ave., 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2013 Date of reporting period:April 30, 2013 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Investor Class Institutional Class SEMI-ANNUAL REPORT April 30, 2013 May 16, 2013 Dear Shareholder: The fiscal six-month period ended April 30, 2013 was characterized by double-digit increases in equity market indices across all market capitalizations.For the period, the Huber Capital Equity Income Fund trailed its performance benchmark, the Huber Capital Small Cap Value Fund outperformed its performance benchmark, and the Huber Capital Diversified Large Cap Value Fund lagged its performance benchmark. Equity Income Fund Review For the fiscal six-month period ended April 30, 2013, the Equity Income Fund Investor Class and Institutional Class returned 15.25% and 15.39%, respectively, which underperformed the 16.31% total return of the Russell 1000® Value Index but outperformed the 14.42% total return of the S&P 500® Index.The sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 1000® Value Index were Technology and Financial Services. The main sectors that lagged in relative performance were Health Care and Consumer Discretionary. Cash was also a detractor per the strong upmarket performance during the period. Stocks that contributed strongly to performance were Hewlett-Packard Co., CNO Financial Group, CA Inc., American International Group, Inc., and Tupperware Brands Corp. Our portfolio was most positively impacted by our ownership in Hewlett-Packard Co., a technology, software, and service provider to businesses and individuals, which appreciated as the company performed better than expected and investors began to recognize a more positive trend in business fundamentals.CNO Financial Group, a domestic insurance company, bought back stock at attractive prices, grew their book value with strong results, and redeployed capital into higher return-on-equity business segments. CA Inc., an enterprise management software and solutions company, saw its stock appreciate as investors anticipated a firming in business fundamentals. American International Group, Inc. (AIG), a global insurance company, outperformed following a secondary offering of its shares by the United States government. This offering ended the government’s involvement with AIG following the events of 2008.In addition to finalizing this chapter, AIG’s operating performance continued to improve and we believe the outlook and valuation are compelling for long-term shareholders. Tupperware Brands Corp., a global direct seller of houseware products, continued to perform well operationally and recently attracted investor interest after materially boosting its dividend and upsizing its share buyback commitment. For the six-month period, our portfolio was most negatively impacted by our ownership in Carpenter Technology Corp., a specialty metals manufacturer, which reported earnings that were lower than expectations due to weak demand 2 from general manufacturing customers and a short-term lull in aerospace-related orders as the commercial aerospace supply chain rationalizes from previously inflated levels. Our relative performance in Healthcare suffered due to our ownership in Merck & Co., Inc., a global, research-driven pharmaceutical company, as the company experienced disappointment in the performance of several important pipeline products and faster than expected deterioration in drugs that had recently lost patent protection. Within Consumer Discretionary, our ownership in Wal Mart Stores, Inc. and Aimia, Inc. also detracted from performance. Wal Mart Stores, Inc., the world’s largest retailer, underperformed due to a slowdown in same store sales.Aimia, Inc., a leader in the loyalty card business, underperformed due to concern regarding the potential expiration of its relationship with a key bank partner in Canada, its most profitable market.Given our esteemed view on Aimia’s management team, we believe a positive resolution is likely. Small Cap Value Fund Review For the fiscal six-month period ended April 30, 2013, the Small Cap Value Fund Investor Class and Institutional Class returned 20.40% and 20.66%, respectively, outperforming the benchmark Russell 2000® Value Index and the Russell 2000® Index, each generating a total return of 16.58%. The sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 2000® Value Index were Financial Services, Health Care, and Energy. The sectors that negatively impacted performance were Materials & Processing and Consumer Staples. Cash was also a detractor as the Fund experienced significant inflows during the period while there was strong upmarket performance. Stocks that contributed the most to performance were Virtus Investment Partners, Iconix Brand Group, Inc., CapLease, Inc., CNO Financial Group, Inc., and Innospec, Inc. Virtus Investment Partners, an asset manager, continued to impressively grow its assets under management, likely as a result of their competitive line-up of investment offerings. Further, their stock has outperformed the broader financial services sector for the six-month period ending April 30, 2013. Iconix Brand Group, a brand licensing company, benefited from a massive share buyback, accretive acquisitions, and a stabilizing core business. CapLease, an office REIT (Real Estate Investment Trust), saw its shares rise due to positive market fundamentals for their business and continued strength in operations. Innospec, a specialty chemicals manufacturer, benefited from continuing strong operating performance in its Fuel Specialties division, which manufactures additives for motor fuels. The financial markets also reacted positively to the special dividend that the company paid near the end of 2012. CNO Financial Group was previously discussed in the Equity Income Fund Review section of this letter. Our Health Care performance results benefitted from our ownership of Endo Health Solutions, Inc. and Tenet Healthcare Corp. Endo, a U.S. based diversified health care company, experienced share price appreciation on reports that the 3 current CEO will be replaced in coming months, as well as on continued speculation of a takeover. Tenet Healthcare, an operator of hospitals and outpatient medical centers, experienced strong appreciation in the six-month period on an improved cash outlook as well as a first quarter earnings beat. Our Energy performance results were helped by our ownership of Cal Dive International, Inc., Superior Energy Services, Inc., and Ocean Rig UDW, Inc.Cal Dive International, a marine contracting company to the offshore oil and natural gas industry, has begun to see an early recovery in their operating results. Strength in their international operations should continue to drive near-term results and looking forward, we believe that there is potential for meaningful earnings growth from domestic operations. Superior Energy Services, a diversified provider of specialized oilfield services and equipment, was positively affected by international offshore operations and the beginning of a recovery in their North American onshore services segment. Ocean Rig UDW, a pure-play in international deepwater drilling, is experiencing high demand for its assets and the firm is nearing the end of a multi-year new build cycle, which should generate substantial amounts of free cash flow for shareholders going forward. Within Materials & Processing, our performance results were hurt by our ownership of Uranium Energy Corp. and Carpenter Technology Corp.Uranium Energy Corp., a domestic uranium production and exploration company, saw its stock price decline as the spot market price for uranium declined to multi-year lows near $40 per pound.Carpenter Technology was previously discussed in the Equity Income Fund Review section of this letter. Overhill Farms, Inc., a contract food manufacturer, was the main reason for our relatively poor performance within Consumer Staples. Overhill Farms has struggled with lower margins on new business, a negative mix shift, and cyclical pressures on its customer base. Diversified Large Cap Value Fund Review As the Fund incepted December 31, 2012, the following is for the four-month period ended April 30, 2013. The Diversified Large Cap Value Fund Investor Class and Institutional Class returned 9.40% and 9.60%, respectively, which underperformed the 14.01% total return of the Russell 1000® Value Index and the 12.74% total return of the broader S&P 500® Index. The sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 1000® Value Index were Utilities and Technology. The main sectors that lagged in relative performance were Materials & Processing and Financial Services. During this period, cash was the key detractor to the Fund’s performance versus the strong upmarket performance. Stocks that contributed the most to performance during the period were CNO Financial Group, Inc., Microsoft Corp., Exelon Corp., Vodafone Group PLC, and Herbalife Ltd. 4 CNO Financial Group was previously discussed in the Equity Income Fund Review section of this letter. Microsoft, a software, service, and hardware developer and manufacturer, gained on a solid earnings report and favorable outlook despite extraordinarily soft sales in personal computers. Exelon, an electric utility and merchant power producer, benefited from expectations for higher realized electricity prices for its largely nuclear-powered competitive electricity generation fleet. Vodafone Group, a global mobile telecommunication provider, appreciated strongly on reports that Verizon is considering the purchase of Vodafone’s 45% stake in Verizon Wireless. Herbalife, a direct seller of weight management and nutritional products through independent distributors, saw a rebound in its shares after a dramatic falloff due to negative publicity surrounding its business model. Within Materials & Processing, our performance results were hurt primarily by our ownership of Carpenter Technology, which was discussed previously in the Equity Income Fund Review section of this letter. Within Financial Services, our performance results suffered from the development of our positions in JPMorgan Chase & Co., Bank of America Corp., MasterCard, Inc., and Cash America International, Inc. In the abbreviated four-month period, JPMorgan and Bank of America, both commercial banks, underperformed the broader financials sector due to concerns over their future revenue outlook.Despite these market concerns, we continue to be pleased with continued cost reductions inside both JPMorgan and Bank of America and further strengthening of their capital bases. MasterCard, a global payment processor, underperformed due to transaction volume growth that fell below estimates both domestically and internationally. Cash America International, a provider of financial services to the underbanked, underperformed due to the precipitous drop in the price of gold and negative publicity regarding possible adverse regulatory activity. Outlook The equity markets provided positive results for the six-month period across all market capitalizations. Once the outcome of the U.S. election was decided and fears over the “fiscal cliff” abated, sentiment in the equity markets began to concentrate on the modestly better economic data including an improving housing market and improvements in the stubbornly high unemployment rate, while somewhat ignoring any concerns of a slowdown in China and the ongoing pressures in Europe. We are cognizant of the complex macroeconomic factors affecting global economies and will attempt to take advantage of any market dislocations by discovering new positions and adding to existing investments in companies whose stock prices trade at considerable discounts to our assessment of intrinsic value. Our process remains focused on bottom-up stock selection. In the Small Cap Value Fund, we are overweight in Materials & Processing, Consumer Discretionary, and Financial Services sectors, while being underweight in Technology, Producer Durables, Consumer Staples, Utilities, 5 Energy, and Health Care.In the Equity Income Fund, we are overweight in Technology, Consumer Staples, and Health Care sectors, while being underweight in Producer Durables, Energy, Consumer Discretionary, Financial Services, Materials & Processing, and Utilities.In the Diversified Large Cap Value Fund, we are overweight in Technology, Consumer Discretionary, Materials & Processing, Consumer Staples, and Utilities sectors, while being underweight in Energy, Producer Durables, Health Care, and Financial Services sectors. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The risks are greater for investments in emerging markets. Additionally, the Funds are subject to sector emphasis risk meaning that companies in the same or related businesses may comprise a significant portion of a Fund’s portfolio and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of a portfolio. Investments in Initial Public Offerings (IPO) carry additional risk such as market and liquidity risk and can fluctuate considerably. When the Fund’s asset base is small, the impact of IPOs on the Fund’s performance could be magnified.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Funds’ returns may not correlate with the returns of their benchmark indexes. 6 Free Cash Flow is cash flow from operations less maintenance capital expenditures.It is the cash flow, after required reinvestment in the business to sustain existing operations, that can be used for expansion, dividends, acquisitions, and share buybacks amongst other uses. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Return on Equity (ROE) is the ratio of net income divided by total shareholder’s equity. 7 Huber Funds EXPENSE EXAMPLE – April 30, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/12 – 4/30/13).The Huber Capital Diversified Large Cap Value Fund Example is based on an investment of $1,000 invested at the beginning of the period and held for the partial period (12/31/12 – 4/30/13). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”), the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), and the Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund, 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund and 1.25% for Investor Class shares and 0.75% for Institutional Class shares of the Diversified Large Cap Value Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this 8 Huber Funds EXPENSE EXAMPLE – April 30, 2013 (Unaudited), Continued information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/12 4/30/13 11/1/12 – 4/30/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.42% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/12 4/30/13 11/1/12 – 4/30/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/12 4/30/13 11/1/12 – 4/30/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.82% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 Huber Funds EXPENSE EXAMPLE – April 30, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/12 4/30/13 11/1/12 – 4/30/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Diversified Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/31/12 4/30/13 12/31/12 – 4/30/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 121 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 12/31/12 4/30/13 12/31/12 – 4/30/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 121 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 10 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2013 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 11 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2013 (Unaudited), Continued HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Percentages represent market value as a percentage of total investments. 12 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares COMMON STOCKS - 97.65% Value Advertising Agencies - 1.55% Aimia, Inc. (a) $ Aerospace - 1.81% Northrop Grumman Corp. Air Transport - 0.91% FedEx Corp. Aluminum - 0.81% Alcoa Inc. Chemicals: Diversified - 0.88% BASF SE - ADR Computer Services, Software & Systems - 9.88% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 2.82% Hewlett Packard Co. Consumer Lending - 2.80% Cash America International, Inc. Diversified Financial Services - 8.26% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.45% Wal-Mart Stores, Inc. Electronic Components - 0.98% TE Connectivity Ltd. Engineering & Contracting Services - 1.49% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 13 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares Value Financial Data & Systems - 3.67% Mastercard, Inc. - Class A $ Western Union Co. Foods - 5.55% ConAgra Foods, Inc. Herbalife Ltd. (a) Tyson Foods, Inc. - Class A Homebuilding - 0.88% Lennar Corp. - Class B Household Equipment & Products - 2.37% Tupperware Brands Corp. Insurance: Life - 6.34% CNO Financial Group, Inc. Insurance: Multi-Line - 3.14% American International Group, Inc. (b) Insurance: Property-Casualty - 2.67% XL Group PLC Oil Well Equipment & Services - 5.38% Ensco PLC - Class A (a) Oil: Crude Producers - 0.93% Chesapeake Energy Corp. Oil: Integrated - 4.56% ConocoPhillips Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 12.52% Actavis, Inc. (b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Specialty Retail - 0.98% Home Depot, Inc. The accompanying notes are an integral part of these financial statements. 14 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares Value Steel - 1.55% Carpenter Technology Corp. $ Tobacco - 3.91% Philip Morris International, Inc. Utilities: Electrical - 7.58% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 1.98% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $32,838,480) SHORT-TERM INVESTMENTS - 2.32% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.03% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $957,448) TOTAL INVESTMENTS IN SECURITIES (Cost $33,795,928) - 99.97% Other Assets in Excess of Liabilities - 0.03% NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2013. The accompanying notes are an integral part of these financial statements. 15 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares COMMON STOCKS - 95.03% Value Aluminum - 2.23% Kaiser Aluminum Corp. $ Asset Management & Custodian - 6.22% Artio Global Investors, Inc. Virtus Investment Partners, Inc. (a) Banks: Diversified - 3.91% First Citizens BancShares, Inc. - Class A Park Sterling Corp. (a)(d) Chemicals: Specialty - 3.46% Innospec, Inc. (a) Commercial Vehicles & Parts - 0.96% Miller Industries, Inc. Consumer Lending - 5.32% Cash America International, Inc. EZCORP, Inc. - Class A (a) Nelnet, Inc. - Class A Containers & Packaging - 0.61% UFP Technologies, Inc. (a) Diversified Manufacturing Operations - 4.91% A. M. Castle & Co. (a) Harsco Corp. Engineering & Contracting Services - 1.15% Argan, Inc. Financial Data & Systems - 4.46% Global Cash Access Holdings, Inc. (a) Foods - 0.05% Overhill Farms, Inc. (a) Health Care Facilities - 1.59% Tenet Healthcare Corp. (a) Homebuilding - 1.80% Lennar Corp. - Class B The accompanying notes are an integral part of these financial statements. 16 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares Value Household Equipment & Products - 2.41% Tupperware Brands Corp. $ Insurance: Life - 6.44% CNO Financial Group, Inc. Insurance: Property-Casualty - 3.60% XL Group PLC Leisure Time - 1.50% Callaway Golf Co. Interval Leisure Group, Inc. Machinery: Industrial - 1.08% Armtec Infrastructure Trust Unit (a)(b)(d) Metal Fabricating - 1.98% Mueller Water Products, Inc. - Class A Metals & Mining: Diversified - 1.99% Uranium Energy Corp. (a) Office Supplies Equipment - 2.22% Lexmark International, Inc. - Class A Offshore Drilling & Other Services - 1.92% Ocean Rig UDW, Inc. (a)(b) Oil Well Equipment & Services - 2.77% Cal Dive International, Inc. (a) Superior Energy Services, Inc. (a) Paper - 1.60% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 2.16% Endo Health Solutions, Inc. (a) Real Estate Investment Trusts (REITs) - 9.60% CapLease, Inc. Government Properties Income Trust Granite Real Estate Investment Trust (b) Rental & Leasing Services: Consumer - 3.48% Rent-A-Center, Inc. The accompanying notes are an integral part of these financial statements. 17 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares Value Restaurants - 2.40% Boston Pizza Royalties Income Fund (b)(d) $ Pizza Pizza Royalty Corp. (b)(d) Second Cup Royalty Income Fund Unit (b) Specialty Retail - 1.16% Wet Seal, Inc. (a) Steel - 1.75% Carpenter Technology Corp. Telecommunication Equipment - 1.94% Arris Group, Inc. (a) Textiles, Apparel & Shoes - 3.72% Iconix Brand Group, Inc. (a) Utilities: Electrical - 4.64% Great Plains Energy, Inc. NV Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $117,124,145) SHORT-TERM INVESTMENTS - 3.53% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.03% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $5,040,936) TOTAL INVESTMENTS IN SECURITIES (Cost $122,165,081) - 98.56% Other Assets in Excess of Liabilities - 1.44% NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day annualized yield as of April 30, 2013. (d) Security is considered illiquid.As of April 30, 2013, the value of these investments was $7,686,169 or 5.39% of net assets. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares COMMON STOCKS - 96.16% Value Advertising Agencies - 1.39% Aimia, Inc. (a) $ Beverage: Soft Drinks - 1.11% Coca Cola Co. Chemicals: Diversified - 1.64% BASF SE - ADR Computer Services, Software & Systems - 10.20% CA, Inc. Microsoft Corp. Oracle Corp. Computer Technology - 2.71% Hewlett-Packard Co. Consumer Lending - 3.06% Cash America International, Inc. Diversified Financial Services - 11.53% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 2.05% Wal-Mart Stores, Inc. Electronic Components - 1.15% TE Connectivity Ltd. Engineering & Contracting Services - 1.06% KBR, Inc. Financial Data & Systems - 4.61% 95 Mastercard, Inc. - Class A Foods - 2.79% Herbalife Ltd. (a) Homebuilding - 3.15% Lennar Corp. - Class B Household Equipment & Products - 4.23% Tupperware Brands Corp. The accompanying notes are an integral part of these financial statements. 19 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares Value Insurance: Life - 2.39% CNO Financial Group, Inc. $ Insurance: Multi-Line - 2.91% American International Group, Inc. (b) Insurance: Property-Casualty - 1.64% XL Group PLC Offshore Drilling & Other Services - 4.32% Ocean Rig UDW, Inc. (a)(b) Oil Well Equipment & Services - 2.53% Ensco PLC - Class A (a) Oil: Crude Producers - 1.20% Chesapeake Energy Corp. Pharmaceuticals - 8.32% Actavis, Inc. (b) Merck & Co., Inc. Pfizer, Inc. Scientific Instruments:Control & Filter - 1.39% Flowserve Corp. Specialty Retail - 1.29% Home Depot, Inc. Steel - 5.13% Carpenter Technology Corp. Tobacco - 4.20% Philip Morris International, Inc. Utilities: Electrical - 6.13% Entergy Corp. Exelon Corp. Utilities: Telecommunications - 4.03% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $1,006,735) The accompanying notes are an integral part of these financial statements. 20 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 2.16% Value Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) $ First American Tax Free Obligations Fund - Class Z, 0.03% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $24,611) TOTAL INVESTMENTS IN SECURITIES (Cost $1,031,346) - 98.32% Assets in Excess of Other Liabilities - 1.68% NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2013. The accompanying notes are an integral part of these financial statements. 21 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2013 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund ASSETS Investments in securities, at value (identified cost $33,795,928, $122,165,081 and $1,031,346, respectively) $ $ $ Receivables Fund shares sold — Investment securities sold — Dividends and interest Dividend tax reclaim 77 Prepaid expenses Total assets LIABILITIES Payables Fund shares purchased — — Investment securities purchased Advisory fees — Due to Adviser (Note 4) — — 12b-1 fees 21 Administration fees Audit fees Chief Compliance Officer fee Custody fees — Fund accounting fees Shareholder servicing fees — 8 Transfer agent fees and expenses Accrued expenses 29 Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 22 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2013 (Unaudited), Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ Institutional Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain/(loss) on investments ) ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 23 Huber Funds STATEMENTS OF OPERATIONS For the Period Ended April 30, 2013 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund* INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $6,257, $23,754 and $141, respectively) $ $ $ Interest 27 1 Total investment income Expenses Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Distribution fees - Investor Class (Note 6) 21 Audit fees Shareholder servicing fees - Investor Class (Note 5) 21 Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Insurance expense — Reports to shareholders Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ $ *Commenced operations on December 31, 2012. The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2013 (Unaudited) October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 26 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Institutional Class Six Months Ended Year Ended April 30, 2013 (Unaudited) October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $
